Citation Nr: 0114904	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
December 1984.

A March 1990 RO rating decision denied service connection for 
right ear hearing loss.  The veteran was notified of this 
determination in April 1990 and he did not appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for right ear hearing loss.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that determined there was 
no new and material evidence to reopen the claim for service 
connection for right ear hearing loss.

In a written argument dated in February 2001, the 
representative requests reopening of a claim for service 
connection for tinnitus.  The issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for tinnitus has not been adjudicated by 
the RO and it will not be addressed by the Board.  This issue 
is referred to the RO for appropriate action.

In March 2001, the Board determined there was new and 
material evidence to reopen the claim for service connection 
for right ear hearing loss and granted service connection for 
this condition based on a de novo review of the claim.  In a 
separate decision today, the Board vacates its March 2001 
decision because that decision was based in part on incorrect 
evidence.  This decision is a de novo consideration of the 
issue.


FINDINGS OF FACT

1.  By unappealed RO rating decision of March 1990, service 
connection for right ear hearing loss was denied.

2.  Evidence received subsequent to the March 1990 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for right ear hearing loss.

3.  Right ear hearing loss had its onset in service.


CONCLUSIONS OF LAW

1.  The unappealed March 1990 RO rating decision, denying 
service connection for right ear hearing loss, is final.  
38 U.S.C.A. § 7105, previously 4005 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The March 1990 RO rating decision denied service connection 
for right ear hearing loss.  The veteran was notified of the 
decision and he did not appeal.  An unappealed decision is 
final with the exception that a claimant may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005; 38 C.F.R. §§ 20.302, 
20.1103.  The question now presented is whether new and 
material evidence has been submitted since the unappealed 
March 1990 RO rating decision, denying service connection for 
right ear hearing loss, to permit reopening of the claim.  38 
C.F.R. 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
For evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows the presence of right ear hearing 
loss that meets VA criteria and, if it does, whether such 
condition had its onset in service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the March 1990 RO 
rating decision consisted of statements from the veteran to 
the effect that he had right ear hearing loss that began in 
service and VA and service medical records.  The service 
medical records showed that the veteran had undergone various 
audiometric tests in service that revealed some decibel 
thresholds higher than 20 at frequencies of 1000, 2000, 3000, 
and 4,000 hertz.  The service medical records did not show 
the presence of hearing loss at the time of entry into 
service and at an audiological evaluation in August 1984, 
shortly before separation from service, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
10
35
LEFT







The VA medical records show that the veteran underwent ear 
examination, including audiological evaluation, in February 
1990.  The report of the audiological evaluation showed that 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
40
LEFT






Speech audiometry revealed speech recognition ability of 
100 percent in the right ear.  The diagnosis was right ear 
high frequency hearing loss.

The March 1990 RO rating decision denied service connection 
for right ear hearing loss.  It was determined that the 
audiological evaluation in service did not show decibel 
thresholds of the right ear that met the VA criteria for 
service connection.

Since the March 1990 RO rating decision, various evidence has 
been submitted, including a VA report of the veteran's VA 
audiological evaluation in August 1997.  At this evaluation, 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
25
50
LEFT






Speech audiometry revealed speech recognition ability of 
96 percent in the right ear.  The diagnosis was sensorineural 
hearing loss of the right ear.

The evidence received since the March 1990 rating decision 
clearly shows that the veteran meets the criteria of 
38 C.F.R. § 3.385 for service connection for right ear 
hearing loss.  The evidence submitted since the March 1990 RO 
rating decision contributes a more complete picture to the 
veteran's claim for service connection for right ear hearing 
loss and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for this condition.  Hodge, 155 F. 3d 1356.  
Hence, the Board finds that there is new and material 
evidence to reopen the claim for service connection for right 
ear hearing loss.

The Board will now decide the claim for service connection 
for right ear hearing loss on the merits.  The Board finds 
that there is no prejudice to the veteran in appellate 
consideration of the claim for service connection for right 
ear hearing loss on the merits without a prior remand to the 
RO for such consideration because the requested benefit is 
granted, as noted below.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

As noted above, the criteria of 38 C.F.R. § 3.385 for 
granting service connection for right ear hearing loss are 
met.  An award of service connection for a hearing 
disability, established by post-service audiometric and 
speech-recognition scores, is not precluded by 38 C.F.R. 
§ 3.385, even though hearing was found to be within normal 
limits on audiometric and speech-recognition testing at the 
time of separation from service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Under the circumstances, service connection 
for this condition may be granted if the right ear hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  By some medical authorities, puretone 
thresholds of zero to 20 decibels represent normal hearing, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley.

The service medical records do not show that the veteran had 
right ear hearing loss at the time of entry into service.  
Therefore, it is presumed that he had normal hearing at that 
time.  38 C.F.R. § 3.304(b) (2000).  The service medical 
records show that he underwent various audiological 
evaluations that showed puretone thresholds higher than 20 in 
the right ear at 1,000, 2,000, 3000, and 4,000 hertz, 
indicating some degree of right ear hearing loss in service.

The post-service medical records show that the veteran 
underwent 2 audiological evaluations, in 1990 and 1997, and 
puretone thresholds higher than 20 were found on those 
occasions.  There are no post-service medical records 
indicating the presence of normal right ear hearing.  The 
Board finds that the overall evidence reveals the presence of 
continuous and chronic right ear hearing loss since service, 
indicating that the veteran's current right ear hearing loss 
is related to his hearing loss in service.  38 C.F.R. 
§ 3.303(b).  Hence, the Board finds that the evidence 
supports granting service connection for right ear hearing 
loss.



ORDER

The previously denied claim is reopened by new and material 
evidence; service connection is granted for right ear hearing 
loss.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 

